Citation Nr: 0021977	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left shoulder (minor), currently rated 20 
percent disabling.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to November 1945.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC) in Fort Harrison, 
Montana.

REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that during military service in World War II 
the veteran sustained a through and through gunshot wound of 
the left shoulder.  The service medical records, including 
the examination for separation, do not identify the muscle 
group or groups that were damaged.

The M&ROC in 1946 assigned a 10 percent rating under the 
rating schedule then in effect for disability of Muscle Group 
(MG) II and in 1947 increased the rating to 20 percent under 
Diagnostic Code 5302 (MG II) of the current rating schedule.  
The dominant extremity was not identified.  VA examinations 
in 1948 and 1959 were also silent regarding the muscle 
group(s) injured and in 1959 it was noted the veteran was 
normally right handed.

The record shows that the M&ROC in December 1959 determined 
after a review of the record that the veteran's muscle injury 
was "predominantly to group IV and was moderately severe".  
The disability rated was revised to reflect only MG IV, but 
the 20 percent rating was continued.  This percentage rating 
is now protected under 38 C.F.R. § 3.951(b) (1999).  

The veteran filed his claim for increase in late 1998 and at 
he time he advised the M&ROC that he was last evaluated in 
the late 1950's and that he had no private medical records.  

The veteran was reported as right handed when examined by VA 
in 1998.  The examiner in evaluating the left shoulder did 
not identify muscle groups involved.  X-ray of the left 
shoulder and scapula was read as showing degenerative change 
at the glenohumeral articulation and the "AC" joint.  

In the March 1999 rating decision the M&ROC referred to MG II 
and mentioned that the veteran had verified degenerative 
changes at the glenohumeral joint.  However, the statement of 
the case included only MG IV criteria.  The Board observes 
that the maximum schedular rating for the minor extremity 
under MG II is higher than comparable ratings under MG IV.  
Also, the Board notes that there must be a determination of 
the intertwined issue of service connection for the 
degenerative changes found on the recent VA examination.  
There is also a question of whether the rating under MG II is 
protected since it does not appear that service connection 
was severed in 1959.  At the time, the M&ROC determined that 
the disability was predominately of MG IV, which did not rule 
out disability of other muscle groups.  The Board finds that 
an informed determination is not possible in view of a record 
that has these unresolved questions and procedural 
deficiencies.

A claim for increase is in general considered to be well 
grounded based upon the veteran's allegation of increased 
disability.  In view of the matters that must be resolved to 
allow for an informed determination, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the M&ROC should contact the veteran and 
request that he identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
an increased evaluation for his wound 
residuals of the left shoulder.  

The veteran should be asked to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
left shoulder disability.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment records.  

2.  The M&ROC should arrange for a VA 
examination(s) by appropriate specialist(s) 
to determine the nature and extent of 
severity of the veteran's residuals of left 
shoulder gunshot wound, currently rated under 
MG IV.  Any further indicated special studies 
should be conducted and photographs should be 
obtained if deemed warranted.  The claims 
file, a copy of the criteria for rating 
muscle injuries under applicable diagnostic 
codes, the criteria under 38 C.F.R. §§ 
4.40,4.45, 4.59, and a separate copy of this 
remand must be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must review 
the entire record and report the specific 
muscle groups involved in the disability.  

The examiner(s) should record pertinent 
medical complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence, and, if present, the extent, of each 
of the factors provided in the rating 
criteria for muscle injury for the current 
and, at a minimum, the next higher rating for 
each disability.  

The examiner(s) should address the provided 
criteria, and asked to comment on the extent 
of the functional limitations caused by the 
disability of each muscle group affected and, 
as applicable, offer an opinion as to whether 
the degenerative changes in the left shoulder 
are related to the service-connected gunshot 
wound.  The examiner(s) should provide the 
rationale for all opinions or conclusions 
expressed.  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report(s) and the required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should then 
adjudicate the intertwined issue of 
service connection for degenerative 
changes of the left shoulder.  The M&ROC 
should then readjudicate the veteran's 
claim for an increased evaluation for 
residuals of a gunshot wound of the left 
shoulder (minor).  Consideration must be 
given to the rating guidance found at 
38 C.F.R. §§ 4.14, 4.55, 4.56 and the 
holding in Esteban v. Brown, 6 Vet. App. 
259 (1994) as applicable.  The M&ROC 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999), as warranted.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a 
supplemental statement of the case that included all 
applicable law, regulations and rating criteria.  A 
reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by 
the M&ROC; however, the veteran is advised that failure to 
cooperate by not reporting for any scheduled examination 
may result in the denial of the benefits sought on appeal. 
38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


